Citation Nr: 1415832	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for a skin disorder, claimed as chloracne, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1970. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office RO in Togas, Maine.  A December 2004 rating decision denied service connection for chloracne, claimed to have been incurred due to exposure to Agent Orange.  Through a December 2006 decision, the RO denied service connection for vertigo.  Jurisdiction over this case was later transferred to the Pittsburgh, Pennsylvania RO.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2008, and a transcript of the hearing is of record.

In a June 2008 decision the Board denied entitlement to service connection for vertigo.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009 the Court endorsed a Joint Motion for Remand vacating the Board's denial of the Veteran's vertigo claim and remanding the matter for further proceedings.  The Board remanded the claims in February 2010 for further development and the claims were ultimately denied in an October 2011 Board decision.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

After the claims were last adjudicated by the Agency of Original Jurisdiction (AOJ) and a supplemental statement of the case was issued, the Veteran submitted additional evidence directly to the Board in the form of treatment records pertaining to his claims.  Under 38 C.F.R. § 20.1304, any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant.  In this case, the Veteran did not sign a waiver of AOJ review, however the Board has determined the evidence is not pertinent, and is duplicative of other records associated with the claims file.  As such, the Board will proceed with adjudication of the appeal.  See id.

The issues of entitlement to service connection for ischemic heart disease, diabetes, hypertension, peripheral neuropathy, tinnitus, and hearing loss have been raised by the record, but have not been adjudicated by the AOJ.  See April 2013 statement.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Vertigo is not shown to be due to a disease or injury in-service or to any incident of military service.

2.  A skin disorder is not shown to be due to a disease or injury in-service or to any incident of military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
2.  The criteria for the establishment of service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2004 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was provided additional notice in May 2006.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Service connection may be presumed for residuals of Agent Orange exposure by showing that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  The Veteran has confirmed service in the Republic of Vietnam and exposure to Agent Orange is conceded.

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide during active military.  Id.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, supra.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Vertigo

The Veteran contends that his vertigo is the result of his exposure in service to an explosion from a concussion grenade while aboard ship, which apparently detonated a camouflaged mine.  See May 2008 Board hearing transcript.

The Veteran's service treatment records do not reveal any complaints or findings of vertigo, including on the Veteran's December 1970 separation examination report.

The Veteran did not complain of vertigo when provided a VA general physical evaluation in May 1995 and no relevant disability was diagnosed.

VA treatment reports dated from October 2005 to June 2010 reveal that the Veteran went to the emergency room in October 2005 after falling as a result of a fight with his son.  He complained of dizziness; the assessments were disequilibrium and benign paroxysmal positional vertigo related to trauma.  He reported in December 2005 that he had had dizziness since he was exposure to an explosion in Vietnam; however he conceded that he had fallen and hit his head in October 2005, resulting in a closed-head injury and worsening of his vertigo symptoms.  The assessment was benign paroxysmal positional vertigo.  It was noted in May 2009 that the Veteran had positional vertigo on turning his head to the right.

The Veteran testified at his May 2008 videoconference hearing that although he was exposed to a concussion grenade that apparently set off a Chinese mine, he did not seek treatment in service; and that he continued to have problems with dizziness after service.

A VA examination was conducted in June 2010.  The Veteran reported that the explosion in service caused bleeding in his nose and ears, with vertigo beginning after he stopped drinking in 1982.  The Veteran experienced some subjective dizziness in the left ear down position; there was no rotator nystagmus.  On the right side, he did not have any nystagmus or subjective vertigo.  It was reported that the Veteran did not have Meniere's syndrome.  The VA examiner concluded that while the Veteran reported having some dizziness in service as the result of an explosion, it was more likely than not that the Veteran's benign paroxysmal positional vertigo was the result of closed-head injury in 2005 rather than due to a service explosion, in light of the timing of the positional vertigo symptomatology.

VA treatment records from June 2010 to May 2011 reveal assessments in December 2010 of intermittent benign paroxysmal positional vertigo in the right ear, resolved; and history of vocal fold polyp without evidence of recurrence. 

The Board has considered the Veteran's statements and testimony asserting that his vertigo is related to service.  The Veteran is competent to report that he was exposed to a loud explosion in service and to report his symptoms of dizziness.  While competent to discuss symptoms, the Veteran is not then competent to give himself a medical diagnosis and relate it to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his service and prostate disorder.  Accordingly, the Board assigns the Veteran's statements little probative value.  

Further, there is a significant gap in time between the Veteran's military service, which ended in December 1970, and his initial post-service complaints of vertigo, which began after he injured his head in October 2005.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Moreover, the VA nexus opinion in June 2010, which is based on a review of the claims files and examination of the Veteran, does not link the Veteran's current dizziness to military service because the medical evidence indicates that he did not begin complaining of dizziness until after his October 2005 head injury.  This evidence weighs against the Veteran's claim that his vertigo is related to service.

Consequently, service connection for vertigo is denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for vertigo, the doctrine is not for application.  Gilbert, supra.  

Chloracne

The Veteran contends that he has a skin disorder due to service exposure to Agent Orange, to include chloracne.  As noted, chloracne is a presumptive disorder arising from exposure to Agent Orange.  However, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide during active military.  38 C.F.R. § 3.307 (a)(6)(ii).  

The Veteran has been diagnosed with chloracne, but there is no evidence that this condition manifested to a degree of 10 percent or more within a year of his last exposure to Agent Orange, approximately December 1971 at the latest.  Accordingly, the presumption of service connection does not apply.

While service connection may not be granted on a presumptive basis for the skin disorder, the Veteran is not precluded from establishing service connection with evidence that this disability was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not reveal any complaints or findings of a skin disorder, including on separation evaluation in December 1970, where "VISULA" was noted under identifying body marks, scars, tattoos. 
There were no skin complaints or findings on a VA general medical evaluation in May 1995.  An October 1996 private treatment record noted the Veteran had complaints of skin itching and soreness; he was diagnosed with chloracne.

The Veteran noted skin problems since 1970 in private medical treatment reports dated from April to September 1994; he reported being sprayed in service with herbicides.  Contact dermatitis was diagnosed in June 1994.  The assessment in September 1994 was persistent pruritus/dermatitis of the arms, possibly due to dryness and sun exposure.

The Veteran complained on VA treatment in March 1996 of a history of Agent Orange exposure in service with itching and "coin like" patches on his arms, lower extremity, trunk, and neck since then.  Nummular eczema was diagnosed.

VA treatment reports from November 1996 to March 2010 reveal that the Veteran had multiple severe acne scars of the arms and legs on examination in February 1997; no diagnosis was provided.  There was a diagnosis in July 2006 of actinic keratosis of the left cheek.  The assessments in July 2007 were actinic keratosis; and no chloracne, with no evidence of disease on today's examination.  The assessments in July 2008 and March 2010 were actinic keratosis and nummular eczema.  Nummular eczema with secondary "LSC", improved, was diagnosed in October 2008 and July 2009.

A VA skin examination of the Veteran was conducted in June 2010.  The Veteran reported that he had been sprayed with chemicals in service, which caused nausea and vomiting.  Physical examination revealed lesions on the face, neck, and arms.  The examiner noted that there was no scar formation, no disfigurement, and no chloracne lesions.  The diagnoses were nummular eczema, resolved; actinic keratosis; and chloracne, not found.  The examiner noted that actinic keratosis and nummular eczema were not caused by Agent Orange and that there were no medical records of treatment for these conditions or for chloracne in service.

VA treatment reports for March 2011 revealed a patch of nummular eczema on the left cheek and scars on the back of the Veteran's hands and forearms consistent with chloroform acne.  A separate treatment record for March 2011 includes the diagnoses of actinic keratosis and nummular eczema.

There is no medical evidence of a chronic skin problem until a number of years after service discharge.  See Maxson, supra.  Furthermore, the only nexus opinions on file did not find evidence of chloracne and did not find a causal connection between a current skin disorder and service.  Accordingly, entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange, is not warranted.

The Board has considered the Veteran's May 2008 videoconference testimony and his written contentions.  While the Veteran is competent to report his skin symptomatology, he is not competent to provide a diagnosis and etiology that his current skin problems are causally related to service, including due to exposure to Agent Orange.  See Kahana, supra. 

The Board has also considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, to include due to exposure to Agent Orange, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for a skin disorder is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


